

116 HR 7778 IH: Expanding Child Care Access Grants Act of 2020
U.S. House of Representatives
2020-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7778IN THE HOUSE OF REPRESENTATIVESJuly 24, 2020Mr. Johnson of South Dakota introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo provide for grants to support access to child care through the establishment and operation of child care programs by businesses.1.Short titleThis Act may be cited as the Expanding Child Care Access Grants Act of 2020.2.Expanding child care access grants(a)PurposeThe purpose of this section is to support the recovery of the United States economy by providing grants to businesses to aid in opening child care programs or establishing partnerships with existing providers to meet the demand for child care across the country as parents return to work.(b)DefinitionsIn this section:(1)Covid–19 public health emergencyThe term COVID–19 public health emergency means the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19, including any renewal of such declaration.(2)Eligible businessThe term eligible business means a business that does not currently provide child care services for the children of such business’ employees, offer care or oversight for the school age children of such employees, or partner with an eligible child care provider for such services.(3)Eligible child care providerThe term eligible child care provider means—(A)an eligible child care provider as defined in section 658P(6)(A) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n(6)(A)); and(B)a child care provider that—(i)is license-exempt and operating legally in the State;(ii)is not providing child care services to relatives; and(iii)satisfies State and local requirements, including those referenced in section 658E(c)(2)(I) of the Child Care and Development Block Grant Act of 1990 ((42 U.S.C. 9858c)(c)(2)(I)).(4)Indian tribe; tribal organizationThe terms Indian tribe and tribal organization have the meanings given the terms in section 658P of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n).(5)Lead agencyThe term lead agency has the meaning given the term in section 658P of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n).(6)Qualified businessThe term qualified business means an eligible business with an application approved under subsection (g) for the program involved.(7)SecretaryThe term Secretary means the Secretary of Health and Human Services.(8)StateThe term State has the meaning given the term in section 658P of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n).(c)Grants for businesses To provide child care servicesFrom the funds appropriated to carry out this Act, the Secretary shall make Expanding Child Care Access grants to States, Indian tribes, and tribal organizations, that submit notices of intent to provide assurances under subsection (d)(2). The grants shall provide for subgrants to businesses for a transition period of not more than 9 months to assist in paying for the establishment and operation of child care services.(d)Process for allocation of funds(1)NoticeNot later than 7 days after funds are appropriated to carry out this Act, the Secretary shall provide to States, Indian tribes, and tribal organizations a notice of funding availability for Expanding Child Care Access grants under subsection (c) from allotments and payments under subsection (e)(2). The Secretary shall issue a notice of the funding allocations for each State, Indian tribe, and tribal organization not later than 14 days after funds are appropriated to carry out this Act.(2)Notice of intentNot later than 14 days after issuance of a notice of funding allocations under paragraph (1), a State, Indian tribe, or tribal organization that seeks such a grant shall submit to the Secretary a notice of intent to provide assurances for such grant. The notice of intent shall include a certification that the State, Indian tribe, or tribal organization will repay the grant funds if such State, Indian tribe, or tribal organization fails to provide assurances that meet the requirements of subsection (f) or to comply with such an assurance.(3)Grants to lead agenciesThe Secretary may make grants under subsection (c) to the lead agency of each State, Indian tribe, or tribal organization, upon receipt of the notice of intent to provide assurances for such grant.(4)Provision of assurancesNot later than 15 days after receiving the grant, the State, Indian tribe, or tribal organization shall provide assurances that meet the requirements of subsection (f).(e)Federal reservation; allotments and payments(1)ReservationThe Secretary shall reserve not more than 1 percent of the amount appropriated to carry out this Act to pay for the costs of the Federal administration of this section. The amount appropriated to carry out this Act and reserved under this paragraph shall remain available through fiscal year 2021.(2)Allotments and paymentsThe Secretary shall use the remaining portion of such amount to make allotments and payments, to States, Indian tribes, and tribal organizations that submit such a notice of intent to provide assurances, in accordance with paragraphs (1) and (2) of subsection (a), and subsection (b), of section 658O of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858m) for the grants described in subsection (c).(f)AssurancesA State, Indian tribe, or tribal organization that receives a grant under subsection (c) shall provide to the Secretary assurances that the lead agency will—(1)require as a condition of subgrant funding under subsection (g) that each business applying for a subgrant from the lead agency—(A)(i)will use subgrant funds for the sole purpose of establishing a child care program and providing child care services for the children of such business’ employees; or(ii)will operate in partnership with an eligible child care provider serving children through a child care program prior to March 1, 2020;(B)agree to follow all applicable State, local, and tribal health and safety requirements and, if applicable, enhanced protocols for child care services related to COVID–19 or another health or safety condition;(C)agree to comply with the documentation and reporting requirements under subsection (h); and(D)certify in good faith that the child care program of the business will remain open for not less than 1 year after receiving such a subgrant unless such program is closed due to extraordinary circumstances, including a state of emergency declared by the Governor or a major disaster or emergency declared by the President under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170, 5191);(2)ensure eligible businesses in urban, suburban, and rural areas can readily apply for and access funding under this section, which shall include the provision of technical assistance either directly or through resource and referral agencies;(3)through at least December 31, 2020, continue to expend funds provided under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9857 et seq.) for the purpose of continuing payments and assistance to qualified child care providers on the basis of tiered reimbursements prior to March 2020;(4)give priority for subgrant awards according to geographically based child care service needs across the State or tribal community;(5)undertake a review of burdensome State, local, and tribal regulations and requirements that hinder the opening of new licensed child care programs to meet the needs of the working families in the State or tribal community, as applicable; and(6) make available to the public, which shall include, at a minimum, posting to an internet website of the lead agency—(A)notice of funding availability through subgrants for qualified businesses under this section; and(B)the criteria for awarding subgrants for qualified businesses.(g)Lead agency use of funds(1)In generalA lead agency that receives an Expanding Child Care Access grant under this section—(A)shall use a portion that is not less than 97 percent of the grant funds to award subgrants to qualified businesses as described in the lead agency’s assurances pursuant to subsection (f);(B)shall reserve not more than 3 percent of the funds to—(i)use not less than 1 percent of the funds to provide technical assistance and support in applying for and accessing funding through such subgrants to eligible businesses; and(ii)use the remainder of the reserved funds to—(I)administer subgrants to qualified businesses under paragraph (3), which shall include monitoring the compliance of qualified businesses with applicable State, local, and tribal health and safety requirements; and(II)comply with the reporting and documentation requirements described in subsection (h); and(C)(i)shall not make more than 1 subgrant under paragraph (3) to a qualified business.(2)Obligation and return of funds(A)ObligationThe lead agency shall obligate at least 80 percent of the grant funds in the portion described in paragraph (1)(A) for subgrants to qualified businesses by the date that is 6 months after the date of enactment of this Act.(B)Return of fundsNot later than the date that is 12 months after a grant is awarded to a lead agency in accordance with this section, the lead agency shall return to the Secretary any of the grant funds that are not obligated by the lead agency by such date. The Secretary shall return any funds received under this subparagraph to the Treasury of the United States.(3)Subgrants(A)In generalA lead agency that receives a grant under subsection (c) shall make subgrants to qualified businesses to assist in paying for the establishment and operation of child care services, including fixed costs and operating expenses, for a transition period of not more than 9 months, so that parents have a safe place for their children to receive child care as the parents return to the workplace.(B)Use of fundsA qualified business may use subgrant funds for carrying out activities related to establishing a child care program or contracting with an eligible child care provider to offer child care services for the employees of such business.(C)Subgrant applicationTo be qualified to receive a subgrant under this paragraph, an eligible business shall submit an application to the lead agency in such form and containing such information as the lead agency may reasonably require, including—(i)a plan for offering access to child care services for the employees of such business that includes—(I)information describing how the eligible business will use the subgrant funds to cover slots for the children of their employees;(II)if applicable, the amount of tuition or copayments employees will be expected to pay;(III)child care enrollment and attendance projections; and(IV)a demonstration of how the eligible business will sustain its operations after the cessation of funding under this section;(ii)assurances that the eligible business will—(I)report to the lead agency data on current average enrollment and attendance;(II)provide the necessary documentation under subsection (h) to the lead agency, including providing documentation of expenditures of subgrant funds; and(III)implement all applicable State, local, and tribal health and safety requirements and, if applicable, enhanced protocols for child care services and related to COVID–19 or another health or safety condition; and(iii)a certification in good faith that the child care program will remain open for not less than 1 year after receiving a subgrant under this paragraph unless such program is closed due to extraordinary circumstances described in subsection (f)(1)(D).(D)Subgrant disbursementIn providing funds through a subgrant under this paragraph—(i)the lead agency shall disburse such subgrant funds to a qualified business in an initial payment, with additional installments for maintained operation, as applicable;(ii)the lead agency may, notwithstanding subparagraph (D)(i), disburse an initial subgrant installment to a provider in a greater amount than that subparagraph provides for, as applicable.(E)Repayment of subgrant fundsA qualified business that receives a subgrant under this paragraph shall be required to repay the subgrant funds if the lead agency determines that the business fails to provide the assurances described in subparagraph (C)(ii)(II), or to comply with such an assurance.(4)Supplement not supplantAmounts made available to carry out this section shall be used to supplement and not supplant other Federal, State, tribal, and local public funds expended to provide child care services, including funds provided under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9857 et seq.) and State and tribal child care programs.(h)Documentation and reporting requirements(1)DocumentationA State, Indian tribe, or tribal organization receiving a grant under subsection (c) shall provide documentation of any State or tribal expenditures from grant funds received under subsection (c) in accordance with section 658K(b) of the Child Care Development Block Grant Act of 1990 (42 U.S.C. 9858i(b)), and to the independent entity described in that section.(2)Reports(A)Lead agency reportA lead agency receiving a grant under subsection (c) shall, not later than 12 months after receiving such grant, submit a report to the Secretary that includes for the State or tribal community involved a description of the program of subgrants carried out to meet the objectives of this section, including—(i)a description of how the lead agency determined—(I)the criteria for awarding subgrants for qualified businesses, including the methodology the lead agency used to determine and disburse funds in accordance with subparagraph (D) of subsection (g)(3); and(II)the types of businesses that received priority for the subgrants, including considerations related to geographically based child care service needs across the State or tribal community;(ii)the number of qualified businesses that received a subgrant under subsection (g)(3), disaggregated by age of children served, geography, region, the average and range of the amounts of the subgrants awarded, and whether such businesses were operating their own child care program or partnering with an eligible child care provider; and(iii)information concerning how qualified businesses receiving subgrants under subsection (g)(3) used the subgrant funding received.(B)Report to congressNot later than 90 days after receiving the lead agency reports required under subparagraph (A), the Secretary shall make publicly available and provide to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives a report summarizing the findings of the lead agency reports.(i)Authorization of appropriationsThere is authorized to be appropriated $1,000,000,000 to carry out this Act.